      Case 6:20-cv-06091-EAW Document 7-2 Filed 03/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                             Plaintiff,
                                                      Civil Action No. 6:20-cv-06091-EAW
                        v.
                                                      AFFIDAVIT OF NESSA
INTERNATIONAL JOINT COMMISSION,                       HOREWITCH COPPINGER

                              Defendant.



    I, NESSA HOREWITCH COPPINGER, make this affidavit in support of the Joint

    Motion to Extend Deadlines of Plaintiff State of New York (“Plaintiff” or “the State”)

    and Defendant International Joint Commission (“Defendant” or “IJC”) (collectively “the

    Parties”).

 1. I am a member of the law firm of Beveridge & Diamond, P.C., attorneys of record for

    IJC in the above-captioned action. I make this statement based on my personal

    knowledge of the facts set forth herein.

 2. Defendant IJC removed this case to federal Court on February 10, 2020.

 3. I participated in telephonic and email discussions with counsel for the State regarding a

    proposed schedule for the State to file its motion to remand the above-captioned matter

    and surrounding briefings, and Defendant’s response to Plaintiff’s Complaint, depending

    on the Court’s ruling on Plaintiff’s Motion.

 4. As a result of those discussions, the Parties agreed to file this Joint Motion seeking the

    Entry of the Parties’ Proposed Scheduling Order setting deadlines for the above filings.

 5. Counsel for the State authorized filing this Joint Motion.



                                               1
         Case 6:20-cv-06091-EAW Document 7-2 Filed 03/10/20 Page 2 of 2




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed on this 10th day of March 2020.




                                             By:
                                                    Nessa Horewitch Coppinger




                                                2
